Citation Nr: 0922688	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  03-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating prior to May 22, 
2002, for the service-connected right elbow, postoperative 
residuals of soft tissue mass, muscle herniation, and 
resultant scar.

2.  Entitlement to a rating in excess of 10 percent as of May 
22, 2002, for the service-connected right elbow, 
postoperative residuals of soft tissue mass, muscle 
herniation, and resultant scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1990 and from September 1990 to August 1991.

This case is before the Board of Veterans' Appeals (Board) 
from multiple rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a February 2008 decision, the Board denied a compensable 
evaluation for right elbow, postoperative residuals of soft 
tissue mass, muscle herniation, and resultant scar prior to 
May 22, 2002, and an evaluation in excess of 10 percent as of 
May 22, 2002.  

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2009, the 
Veteran and the Secretary of VA filed a motion to vacate the 
Board decision and remand because they determined the Board 
had failed to address specific findings in VA medical 
records.  In March 2009, the Court granted the motion.  The 
case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The last supplemental statement of the case issued was in 
September 2007.  In October 2007, the Veteran submitted a 
response to the supplemental statement of the case, stating 
he had additional evidence to submit in connection with his 
appeal.  He attached a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, providing VA permission 
to obtain private medical records from Dr. MSG.  He noted the 
physician had treated him in October 2007, and he had been 
informed that "possible surgery is needed to remove the bone 
spur and reattach tendons have attached to [the bone] spur."  
An attempt to obtain these records must be made, as they are 
pertinent to the issues on appeal.

Additionally, the RO has conceded that muscle herniation in 
the right elbow is part of the service-connected disability 
and has added it as part of the service-connected scar on the 
right elbow.  The Board finds, however, that muscle 
herniation is not appropriately rated as a residual scar.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Muscle 
herniation would be more appropriately rated under the 
Diagnostic Code addressing muscle disabilities.  See 
38 C.F.R. § 4.73 (2008).  The RO should reconsider the 
characterization of the service-connected right elbow, 
postoperative residuals of soft tissue mass, muscle 
herniation, and resultant scar by separately rating the scar 
from the muscle herniation.  The muscle herniation does not 
need to have a compensable evaluation to have a separate 
evaluation and Diagnostic Code.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the private 
medical records from Dr. MSG, beginning in 
October 2007.  The Veteran is free to 
submit those records himself.  

2.  The RO should reconsider the 
characterization of the service-connected 
right elbow, postoperative residuals of 
soft tissue mass, muscle herniation, and 
resultant scar by separately rating the 
scar from the muscle herniation.  

3.  The RO is free to undertake any 
additional development it deems necessary 
to the issues on appeal.

4.  The RO should then readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite time period to respond. The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

